United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Carol Stream, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1332
Issued: January 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 16, 2010 appellant filed a timely appeal of the March 22, 2010 decision of the
Office of Workers’ Compensation Programs denying her request for reconsideration of a
November 7, 2005 merit decision. Because more than one year has elapsed from the last merit
decision to the filing of this appeal, the Board lacks jurisdiction to review the merits of his case
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.1
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that her request was untimely filed and failed to establish clear evidence of error.

1

For final adverse Office decisions issued prior to November 19, 2008, a claimant had up to one year to appeal to
the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse Office decisions issued on and after November 19, 2008,
a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On August 10, 2004 appellant, then a 37-year-old mail processor, filed a claim for an
occupational disease. She alleged that she developed a lower back condition due to repetitive
lifting, bending, pushing and pulling activities at work.
By decisions dated November 19, 2004 and November 7, 2005, the Office denied
appellant’s claim on the grounds that the medical evidence was insufficient to establish that her
back condition was causally related to her federal employment.2
On September 8, 2009 appellant, through her attorney, stated that a Dr. Montella had
requested reconsideration on her behalf by letter dated March 5, 2008.3 In a May 27, 2009
report, Dr. Bruce J. Montella, an orthopedic surgeon, provided a history that appellant had
ongoing back problems caused by her job that were consistent with lumbar disc herniation and
radiculitis, confirmed by a magnetic resonance imaging scan and electromyography.
On January 11, 2010 appellant submitted a copy of an undated letter from Dr. Nancy
Gryniewicz. She alleged that the original letter was sent to the Office on November 28, 2005
and was received by the Office on December 1, 2005.4 In this letter, Dr. Gryniewicz stated that
appellant’s back condition was caused by an incident when she lifted a tray of mail and
experienced back pain. She asked the Office to reexamine the case.
By decision dated March 22, 2010, the Office denied appellant’s request for
reconsideration on the grounds that it was untimely and failed to establish clear evidence of error
in the last merit decision dated November 7, 2005.
LEGAL PRECEDENT
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607
provides that an application for reconsideration must be sent within one year of the date of the
Office decision for which review is sought. The Office will consider an untimely application
only if the application demonstrates clear evidence on the part of the Office in its most recent
merit decision. The application must establish, on its face, that such decision was erroneous.5
To establish clear evidence of error, a claimant must submit evidence relevant to the issue which
was decided by the Office. The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error.6
2

Appellant has a separate claim accepted for a herniated cervical disc under OWCP File No. xxxxxx872. The
cases were not combined.
3

There is no March 5, 2008 letter from Dr. Montella of record.

4

The case record does not contain a copy of the letter from Dr. Gryniewicz among the documents received by the
Office in 2005.
5

20 C.F.R. § 10.607.

6

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004).

2

ANALYSIS
The merits of appellant’s case are not before the Board. Her September 8, 2009 request
for reconsideration was submitted more than one year after the Office’s November 7, 2005 merit
decision and was not timely. The issue is whether appellant demonstrated clear evidence of error
in the Office’s November 7, 2005 decision denying her claim.
The November 7, 2005 decision denied appellant’s claim for a back injury. On
September 8, 2009 appellant requested reconsideration of the denial of her claim. In an undated
letter, Dr. Gryniewicz stated that appellant’s back condition was caused by an incident when she
lifted a tray of mail and experienced back pain. The history of a single incident causing a back
condition is not consistent with appellant’s underlying claim of a back condition caused by
repetitive job activities over a period of time. Dr. Gryniewicz did not provide any specific
diagnosis. She did not explain how appellant’s back condition was caused by specific work
activities. The report of Dr. Gryniewicz does not raise a substantial question as to the
correctness of the November 7, 2005 merit decision or establish clear evidence of error. The
Board has held that even a medical report which, if timely submitted, could cause a conflict in
medical opinion is insufficient to establish clear evidence of error.7
Appellant’s untimely request for reconsideration did not demonstrate clear evidence of
error in the November 7, 2005 merit decision. The Office properly denied her request for
reconsideration.
On appeal, appellant contends that in 2005 Dr. Gryniewicz timely submitted a request for
reconsideration of the November 7, 2005 decision on her behalf. As noted, the physician’s letter
is not of record until February 23, 2010.
The Office properly denied her untimely
reconsideration request in its March 22, 2010 decision.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration on
the grounds that it was untimely and failed to demonstrate clear evidence of error in the
November 7, 2005 merit decision.

7

D.G., 59 ECAB 455, 460 (2008).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 22, 2010 is affirmed.
Issued: January 7, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

